DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant unless stated below otherwise. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 presented on Page 10 of the Remarks of 09/23/2021 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
In Specification Paragraph [0029] Page 8 Line 6, “the drive system 312” should be corrected to --the drive system 214-- to stay consistent with the rest of the Specification.
In Specification Paragraph [0037] Page 16 Line 8, “the drive system 218” should be corrected to --the drive system 214-- to stay consistent with the rest of the Specification.
In Specification Paragraph [0045] Page 16 Line 16, “the dynamic profile generator 408” should be corrected to --the dynamic profile generator 508-- to stay consistent with the rest of the Specification.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities: it is dependent on cancelled claim 2. For the purpose of examining, the examiner is interpreting it as dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Adam et al. (US 2019/0061756, hereinafter Adam; already of record) in view of Ahmed-Zaid et al. (US 2003/0204298).

Regarding claim 1, Adam discloses:
A vehicle control system (Abstract) comprising:
a controller to be provided in a subject vehicle (Paragraph [0022]), the controller configured to:

…
Adam does not disclose:
…
determine whether the identified object is classified as a stop-go object or a front vehicle based on the data; and
output a control in response to a classification of the identified object, wherein, in response to the identified object being classified as the front vehicle, the control includes a recommended speed based on a drive characteristic of the front vehicle, and
wherein, in response to the identified object being classified as the stop-go object, the control generates a dynamic profile that defines a deceleration and an acceleration of the subject vehicle for automatically performing a stop-go operation.
However in the same field of endeavor, Ahmed-Zaid teaches an adaptive cruise control system for an automotive vehicle (Abstract) and more specifically:
…
determine whether the identified object is classified as a stop-go object or a front vehicle based on the data (Fig. 5 Elements 100, 102, 104, 106, 108, 109, and 110; Paragraphs [0041]-[0045], i.e. determine if the “new object” is a valid moving target, i.e. a front vehicle, for follow mode to occur or if the “new object” is a stopped object that stops momentarily, e.g. a pedestrian or a temporarily stopped vehicle, for auto resume mode to occur. Auto resume mode slowly accelerates the vehicle to a set speed); and

wherein, in response to the identified object being classified as the stop-go object, the control generates a dynamic profile that defines a deceleration and an acceleration of the subject vehicle for automatically performing a stop-go operation (Fig. 5 Elements 100, 102, 104, 106, 108, 109, and 110; Paragraphs [0041]-[0045], i.e. determine if the “new object” is a valid moving target, i.e. a front vehicle, for follow mode to occur or if the “new object” is a stopped object that stops momentarily, e.g. a pedestrian or a temporarily stopped vehicle, for auto resume mode to occur. Auto resume mode slowly accelerates the vehicle to a set speed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disclosure of Adam to incorporate …determine whether the identified object is classified as a stop-go object or a front vehicle based on the data; and output a control in response to a classification of the identified object, wherein, in response to the identified object being classified as the front vehicle, the control includes a recommended speed based on a drive characteristic of the front vehicle, and wherein, in response to the identified object being classified as the stop-go object, the control generates a dynamic profile that defines a deceleration and an acceleration of the subject vehicle for automatically performing a stop-go operation, as taught by Ahmed-Zaid. Doing so would 

Regarding claim 3, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: wherein the drive characteristic of the front vehicle includes a speed of the front vehicle, an acceleration of the front vehicle, a position of the front vehicle, or a combination thereof (Paragraph [0047]).

Regarding claim 4, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: wherein the dynamic profile is defined to decelerate a speed of the subject vehicle at a varying deceleration rate to a rest speed and to accelerate the speed of the subject vehicle at a varying acceleration rate to a desired speed (Paragraphs [0041], [0047], and [0049], i.e. a brake control followed by a throttle control at a traffic light at a maximum defined threshold for negative acceleration when braking and a maximum defined positive acceleration when throttling. Acceleration may vary between the two target vehicles’ acceleration).

Regarding claim 5, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: wherein the stop-go object includes at least one of a stop sign, a traffic light, or a moving object (Paragraph [0032], i.e. a traffic light).

Regarding claim 6, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: wherein the controller is configured to 

Regarding claim 7, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses:
further comprising:
one or more sensors disposed about a front portion of the subject vehicle to detect an object in a front detection area of the subject vehicle (Paragraphs [0030] and [0046]); and
a memory configured to store an object identification repository that includes data regarding different known objects (Paragraphs [0022] and [0032]),
wherein the controller is configured to detect an object based on data from the one or more sensors and the object identification repository (Paragraph [0032]), and to select a classification for a detected object from among a plurality of classifications (Paragraph [0032]).

Regarding claim 8, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: further comprising a memory configured to store a map repository that includes a plurality of traffic maps (Paragraphs [0033] and [0034]), wherein the controller is configured to determine whether a traffic control device is provided ahead of the subject vehicle based on a map of an area being travelled by the subject vehicle, wherein the traffic control device is provided as the stop-go object (Fig. 3; Paragraphs [0034]-[0036], [0038], and [0046], i.e. detecting yield lines from the mapping module and incorporating 

Regarding claim 9, the combination of Adam and Ahmed-Zaid teaches all of the limitations of claim 1. Additionally, Adam discloses: wherein the dynamic profile is provided in accordance with one of the following: selected from among a plurality of prestored profiles, determined using predefined algorithms, or determined using machine learning algorithm (Fig. 4; Fig. 5; Paragraphs [0048], [0049], and [0057], i.e. a predefined algorithm).

	Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 3 above, and is therefore rejected on the same premise.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 4 above, and is therefore rejected on the same premise.

Regarding claim 13, the claim(s) recites analogous limitations to claim(s) 6 above, and is therefore rejected on the same premise.

Regarding claims 14 and 18, the claim(s) recites analogous limitations to claim(s) 7 above, and is therefore rejected on the same premise.

Regarding claims 15 and 19, the claim(s) recites analogous limitations to claim(s) 8 above, and is therefore rejected on the same premise.

Regarding claims 16 and 20, the claim(s) recites analogous limitations to claim(s) 9 above, and is therefore rejected on the same premise.

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.
Adam further teaches:
A method for performing an adaptive cruise control (Paragraph [0045]), wherein the method comprising:
…
maintaining a speed of the subject vehicle at a desired speed in response to the identified object not being the stop-go object or the front vehicle (Paragraph [0032], i.e. false positives that exist in an urban environment, e.g., manhole covers, bridges, overhead trees or light poles, and other obstacles with a high RADAR cross section but which do not affect the ability of the vehicle to travel along its path), wherein the desired speed is selectable (Paragraph [0019], i.e. selectable speed ratios for the vehicle propulsion system).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286. The examiner can normally be reached generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T.R./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/13/2022